Shaw, C. J.
The court are of opinion that, as the report oí the arbitrator now stands, it is not final, and cannot be accepted without directing a decree that the partnership be dissolved, stating an account between each partner and the firm; it directs one partner to pay a sum of money to the other partners, leaving the partnership account still open. It seems to us that, under the powers vested in the arbitrator, he may do both what a master would find and what the court should decree, as a final settlement of the partnership account, between each partner and the firm, and thus ascertain what is due to it from each. For this purpose it was necessary to close the concern, to provide for the collection of all dues, the payment of all debts, and if there be any surplus to distribute it amongst the parties. And the order of the court is that the report and the whole case be recommitted to the arbitrator, to take the account and complete the settlement upon the grounds above indicated.
It seems to be a very small concern, hardly important enough to warrant the labor and expense of such a suit; and if the parties will consent to settle it among themselves, it would seem the best course for them to pursue. Report recommitted.